Case 1:19-cr-00378-JMS-MJD Document 118 Filed 12/04/20 Page 1 of 1 PageID #: 1508




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                         )
                                                    )
           Plaintiff,                               )
                                                    )
           v.                                       )      CAUSE NO. 1:19-cr-00378-JMS-MJD
                                                    )
  WILLIAM ERIC MEEK and                             )      -01
  BOBBY LEE PEAVLER,                                )      -02
                                                    )
           Defendants.                              )

                                                ORDER

           Comes now, the United States of America, by counsel, on its Unopposed Motion to Extend

  Briefing Deadlines Regarding Defendants’ Discovery Motions at docket numbers 113 and 115.

  The Court having reviewed the Motion and for good cause found, hereby GRANTS the Motion

  [117].

           IT IS THEREFORE ORDERED that:

                a. The United States shall file any responses to the motions on or before December

                   22, 2020; and

                b. Defendants Meek and Peavler shall file any replies to such responses on or before

                   January 12, 2021.

  So ORDERED.



                Date: 12/4/2020




  Copies available via CM/ECF
